Citation Nr: 1118115	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus of the left foot to include residuals of a bunionectomy.

2.  Entitlement to a compensable rating for hallux valgus of the right foot to include residuals of a bunionectomy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to February 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On appeal of the rating decision of April 2004 of the RO to the Board, in a decision in March 2006, the Board denied the claims. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a decision in April 2008, the Court vacated the Board's decision and remanded for readjudication consistent with the Court's decision.  In its decision, the Court remanded the case to provide the Veteran an adequate VA medical examination, addressing functional loss due to pain during flare-ups or with repeated use.

In September 2008, the Board remanded the claims for additional development. 
As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hallux valgus of the left foot is manifested by residuals of a bunionectomy with resection of part of the metatarsal head.  

2.  Hallux valgus of the right foot is manifested by residuals of a bunionectomy with resection of part of the metatarsal head.    


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a hallux valgus of the left foot to include residuals of a bunionectomy have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280, 5284 (2010).

2.  The criteria for a 10 percent rating for a hallux valgus of the right foot to include residuals of a bunionectomy have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280, 5284 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 





In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2003, in April 2008, and in February 2010.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased and the effect on employment.  

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of 





Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  

In September 2008, the Board remanded the claims to have the Veteran either submit evidence or authorize VA to obtain evidence on her behalf, pertaining to the effect her service-connected disabilities have on employment.  The Veteran has not responded with additional evidence. 

The Veteran was afforded VA examinations in January 2004 and in December 2009.  On the examination in December 2009, the VA examiner was to determine the current level of impairment due to the service- connected hallux valgus with residuals of a bunionectomy of each foot to include functional loss due to pain during flare- ups or with repeated use.  



As the examination included a review of the Veteran's medical history, a physical examination, and a description of the disabilities in sufficient detail to cover the rating criteria and 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination is adequate, that is, the Board can rely on the examination to make a fully informed decision on the claims.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain or use (flare-ups or with repetition), weakness, pain on use or on movement, atrophy, excess fatigability, incoordination, swelling.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  Also with any periarticular pathology, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Rating Criteria 

The left and right hallux valgus disabilities are currently rated as noncompensable under Diagnostic Code 5280.  Under Diagnostic Code 5280, a maximum rating of 10 percent rating is assigned if there has been an operation and resection of the metatarsal head, or if the hallux valgus is severe, that is, equivalent to amputation of the great toe.

Other potentially applicable rating criteria are covered by Diagnostic Code 5284.

Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury. 

Facts 

During service the Veteran had a bunionectomy of the left first metatarsal head due to left hallux valgus with insertion of two pins.  

In July 1996, the Veteran had a surgical correction of a right first metatarsal head bunion and osteotomy with two transfixing pins inserted. 

VA records show that the first fixating pin was removed from the right first metatarsal head in February 1997 and the second was removed in June 1997, at which time she had excision of the medial eminence of the right first metatarsal head.  The Veteran continues to retain the two fixating pins in the left first metatarsal head.

On VA examination in January 2004, the Veteran complained of continued right first metatarsal head pain, following the removal of the second fixating pin, and she still had some pain on the left.  She took over-the-counter medication for pain.  She complained of problems with her feet that interfered with her gait.  The pertinent finding were 0 degrees of extension of each first metatarsal head joint, and flexion to 10 degrees in the left first metatarsal head joint and to 5 degrees in the right first metatarsal head joint.  She had a slight valgus deformity of 10 degrees of the left first metatarsal head joint and of 5 degrees in the right first metatarsal head joint.   There was also some tenderness to palpation of the right first metatarsal head joint.   

On VA examination in November 2004, X-rays revealed previous osteotomies of the medial heads of the left and right first metatarsal heads.  After a review of the Veteran's file, the VA examiner expressed the opinion that the bunion deformity consisted of excision of a small portion of the medial eminence of the 1st metatarsal head and that neither metatarsal head was removed based upon review of the X-rays.  The VA examiner explained that both operations involved an osteotomy, which was a realignment procedure and did not involve resection of the metatarsal head.  The VA examiner stated that it was obvious from the operative report of the right foot bunionectomy and osteotomy that there was no resection of the first metatarsal and from reviewing the X-ray report that neither the left first metatarsal head nor the right metatarsal was resected.

In its remand in September 2008, the Board directed that the Veteran be afforded a VA examination to determine the current level of impairment due to the service-connected hallux valgus with residuals of a bunionectomy of each foot.  





The VA examiner was asked whether the hallux valgus with residuals of a bunionectomy of either foot was the equivalent to amputation of the great toe, regarding balance and propulsion and to express an opinion on whether pain significantly limit functional ability during flare-ups or with repeated use over a period of time.

In December 2009, the requested VA examination was conducted.  According to the Veteran, since each operation, she had no flare- ups, side effects, weakness, swelling, or fatigue after rest or walking.  She did not need to use any assistive devices.  She was employed as a make-up artist and she had no difficulties in performing her occupational activities and she had not lost any time from work.  The disabilities did not result in any change in her activities of daily living.  She estimated she could walk about the length of a shopping mall, or an eighth of a mile, before her feet began to feel uncomfortable.  

On physical examination, the Veteran walked normally without impairment, limp, or signs of antalgia.  The Veteran had a mild loss of range of motion of 10 degrees. The VA examiner reported there was no evidence of painful motion, edema, instability, or weakness of the great toes.  Both toes were normally aligned on standing.  The Veteran could walk on either her toes or heels.  

In an addendum dated in February 2010, the VA examiner stated that hallux valgus with residuals of a bunionectomy of either foot was not the equivalent to amputation of the great toe.  Further, the hallux valgus with residuals of either foot did not affect the limitation of motion of either ankle and there was no additional functional loss of either ankle.  The X-rays confirmed an osteotomy of the medial head of the first metatarsal of each foot.  The VA examiner stated that the hallux valgus deformity did not seem to affect the function of either foot to a moderate or greater degree.





Analysis

Under Diagnostic Code 5280, the criteria for a 10 percent rating for hallux valgus is an operation with resection of the metatarsal head. 

The term "resection" is not defined in the VA's Schedule for Rating Disabilities. 

Absent an expressly defined term within a regulation, a fundamental canon of statutory construction, which also applies to a regulation, is that when interpreting a word the word is given its ordinary, contemporary, and common meaning (plain meaning rule).  See Gordon v. Nicholson, 21 Vet. App. 270, 277 (2007) (citing Perrin v. United States, 444 U.S. 37, 100 S.Ct. 311, 62 L.Ed.2d 199 (1979)).

Under the plain meaning rule, resection is defined as excision.  Dorland's Illustrated Medical Dictionary 1649 (31st ed. 2007) (Dorland's).  Excision is defined as removal of a portion or all of a structure; called also "resection."  Dorland's at 665.

Although the VA examiner in November 2004 stated that it was obvious from the operative report of the right foot bunionectomy and osteotomy that there was no resection of the first metatarsal head and from reviewing the X-ray report that neither the left first metatarsal head nor the right metatarsal was resected, the VA examiner did note that the X-rays revealed previous osteotomies of the medial heads of the left and right first metatarsal heads and that the bunion deformities consisted of excision of a small portion of the medial eminence of the 1st metatarsal heads.

As the VA examiner acknowledged that a portion of the metatarsal heads were resected, the VA examiner clearly equated the term "resection" to removal of all of the metatarsal head, which was not shown, but such a limited meaning of "resection" is not included in the plain meaning of "resection," which is without qualification as used in Diagnostic Code 5280.  

For this reason, the criteria for a 10 percent rating for a left and a right hallux valgus deformity with residuals of a bunionectomy (resection of a portion of the metatarsal head) under Diagnostic Code 5280 have been met.  And the 10 percent rating for each disability is the maximum schedular rating under Diagnostic Code 5280. 

Outside of Diagnostic Code 5280, the next potentially higher rating for the disabilities is to rate the disabilities by analogy to a foot injury under Diagnostic Code 5284.  Under Diagnostic Code 5284, the criterion for the next higher rating, 20 percent rating, is a moderately severe foot injury. 

On VA examination in January 2004, the Veteran complained of continued right first metatarsal pain and she still had some pain on the left foot.  There was some tenderness to palpation of the right first metatarsal head joint.   On VA examination in December 2009, according to the Veteran, since each operation, she had no flare-ups, side effects, weakness, swelling, or fatigue after rest or walking.  She did not need to use any assistive devices.  She was employed as a make-up artist and she had no difficulties in performing her occupational activities and she had not lost any time from work.  The disabilities did not result in any change in her activities of daily living.  She estimated she could walk about the length of a shopping mall, or an eighth of a mile, before her feet began to feel uncomfortable.   On physical examination, the Veteran walked normally without impairment, limp, or signs of antalgia.  The VA examiner reported there was no evidence of painful motion, edema, instability, or weakness of the great toes.  Both toes were normally aligned on standing.  The Veteran could walk on either her toes or heels.  In an addendum in February 2010, the VA examiner stated that hallux valgus with residuals of a bunionectomy of either foot was not the equivalent to amputation of the great toe. 

Further, the hallux valgus with residuals of either foot did not affect limitation of motion of either ankle and there was no additional functional loss of either ankle.  The VA examiner stated that the hallux valgus deformity did not seem to affect the function of either foot to a moderate or greater degree.


Except for complaint of pain, there is no other impairment of the overall function of either foot that more nearly approximates or equates to a moderately severe foot impairment of either foot under Diagnostic Code 5284 as there is no painful motion, swelling, instability, weakness, or fatigue after rest or walking, and no difficulties in performing occupational activities and no time lost from work, and the Veteran walked normally without impairment, limp, or signs of antalgia.  

For this reason, the criterion for the next higher rating under Diagnostic Code 5284 for either foot has not been met at any time during the appeal period. 

As the preponderance of the evidence is against a rating higher than 10 percent for hallux valgus of the left foot, including residuals of a bunionectomy, and for hallux valgus of the right foot, including residuals of a bunionectomy, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a  disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate.  In other words, the Veteran does not experience any symptomatology not already contemplated by the Rating Schedule.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating, but not higher, for hallux valgus of the left foot to include residuals of a bunionectomy is granted, subject to the law and regulations, governing the award  of monetary benefits. 

A 10 percent rating, but not higher, for hallux valgus of the right foot to include residuals of a bunionectomy is granted, subject to the law and regulations, governing the award  of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


